Exhibit 3.1 STATE OF NEVADA ROSS MILLER Secretary of State SCOTT W ANDERSON Deputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy May 16, 2011 Job Number: C20110516-2264 Reference Number: 00003113856-67 Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description
